FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 21, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                            FOR THE TENTH CIRCUIT




    RONALD SANDERS,

                Plaintiff-Appellant,
                                                         No. 07-7067
    v.                                           (D.C. No. CIV-06-331-KEW)
                                                         (E.D. Okla.)
    MICHAEL J. ASTRUE,
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRISCOE, BALDOCK, and LUCERO, Circuit Judges.


         Ronald Sanders appeals from a district court order affirming the

Commissioner’s denial of disability insurance benefits. We have jurisdiction

under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I

      Mr. Sanders applied for benefits after suffering a series of traumatic events,

including having a car fall on him, falling off a horse, and being struck by a bull.

He alleged disability since October 31, 2001, due to arthritis, bone spurs,

depression, pain and stiffness, and a torn rotator cuff. After a hearing, an

Administrative Law Judge (ALJ) concluded at step five of the five-step sequential

evaluation process, see 20 C.F.R. § 404.1520; Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988) (explaining the five-step process), that Mr. Sanders was

not disabled because he retained the residual functional capacity (RFC) to

perform a significant number of light and sedentary jobs. The Appeals Council

denied review, and the district court affirmed the ALJ’s decision.

      Mr. Sanders now appeals, arguing that the ALJ failed to properly analyze

his credibility and failed to consider all of his mental and physical limitations in

assessing his ability to perform other work.

                                          II

      Because the Appeals Council denied review, the ALJ’s decision stands as

the final agency decision. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

We review this final decision only to determine whether it is supported by

substantial evidence and whether the Commissioner applied the correct legal

standards. Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006).




                                         -2-
      Mr. Sanders contends the ALJ improperly used boilerplate language to

discredit his testimony of restricted daily activities. Specifically, he challenges

the ALJ’s statement that his “limited daily activities cannot be objectively

verified with any reasonable degree of certainty.” Aplt. App., Vol. 2 at 21.

      Boilerplate language is insufficient to support an ALJ’s credibility

determination. See Hardman v. Barnhart, 362 F.3d 676, 679 (10th Cir. 2004).

Instead, “findings as to credibility should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of findings.” Kepler v.

Chater, 68 F.3d 387, 391 (10th Cir. 1995) (internal quotation marks and brackets

omitted). Where “the ALJ sets forth the specific evidence he relies on in

evaluating the claimant’s credibility, the dictates of Kepler are satisfied.” Qualls

v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000).

      Here, regardless of whether the ALJ used boilerplate language to express

doubt on the degree to which Mr. Sanders’ limitations purportedly impacted his

daily activities, he nonetheless supported his ultimate credibility determination

with specific evidence from the record. The ALJ began by noting Mr. Sanders’

complaints of “constant pain, which increased if he was on his feet too long.”

Aplt. App., Vol. 2 at 19. He acknowledged Mr. Sanders’ statements that he could

not even lift a gallon of milk because he had torn both of his rotator cuffs and

arthritis had set in. And the ALJ considered Mr. Sanders’ testimony that he spent




                                          -3-
most of his day “lying down with his feet propped up on three pillows under his

legs,” id. at 20, and could not drive because he falls asleep.

      Nevertheless, the ALJ found Mr. Sanders’ perceived limitations

inconsistent with other evidence in the record. To support his finding, the ALJ

cited an examination done by Dr. Marcelo Perez-Mentes, who reported that

Mr. Sanders “was well-developed, well-nourished and did not appear to be in any

distress.” Id. at 17. Although the exam revealed “status post left knee and ankle

sprain, status post left rotator cuff injury, [and] chronic left upper and lower

extremity pain,” Mr. Sanders’ “symptoms were inconsistent with an old left upper

and lower extremity sprain.” Id. at 17-18. This incongruity between

Mr. Sanders’ injuries and his symptoms left the doctor “unclear as to the current

etiology of [Mr. Sanders’] present complaints.” Id. at 18.

      Other evidence cited by the ALJ included “X-rays of [Mr. Sanders’] left

ankle, left knee and left hip [that] were . . . unremarkable.” Id. at 17. He also

noted that an x-ray of Mr. Sanders’ shoulder revealed no abnormalities after he

reportedly injured himself pushing a barrel. Additionally, the ALJ accounted for

Mr. Sanders’ treatments, which he characterized as no more than “routine and

conservative in nature.” Id. at 21. Given this evidence, the ALJ concluded that

Mr. Sanders’ alleged “symptoms on activities of daily living and basic task

performance [were] not consistent with the total medical and non-medical

evidence in [the] file.” Id. at 20.

                                          -4-
      We conclude that the ALJ adequately set forth the specific evidence he

relied on to assess Mr. Sanders’ credibility. See Casias v. Sec’y of Health &

Human Servs., 933 F.2d 799, 801 (10th Cir. 1991) (deferring to ALJ’s credibility

assessment where ALJ properly considered claimant’s testimony in light of record

evidence). Although Mr. Sanders’ daily activities need not be objectively

verified, the ALJ’s ultimate credibility determination is supported by substantial

evidence. Mr. Sanders’ insistence that he was discredited by the ALJ’s failure to

discuss certain evidence, particularly the specific directions in which he

experienced a limited range of motion in his shoulder, is unavailing because the

ALJ’s decision makes clear that all the evidence was considered, even if not

discussed. See Clifton v. Chater, 79 F.3d 1007, 1009-1010 (10th Cir. 1996).

      To the extent Mr. Sanders contends that the ALJ undermined his credibility

by discounting his subjective complaints of pain, we find the argument without

merit. The ALJ specifically referenced his allegations of “constant pain,” Aplt.

App., Vol. 2 at 19, but recognized that “[t]he physical findings and supporting

clinical data do not closely corroborate or correlate with [his] subjective

complaints,” id. at 20. To make this conclusion, the ALJ considered Mr. Sanders’

treatments, including his use of crutches, a cane, a knee brace, and a knee

immobilizer, reviewed the effectiveness of his physical therapy, analyzed his

testimony concerning the severity of his pain, and determined that his

“description of the severity of the pain has been so extreme as to appear

                                         -5-
implausible,” id. at 21. The ALJ’s evaluation appropriately considered the

relevant factors necessary to assess Mr. Sanders’ credibility, but the evidence was

simply insufficient to support his allegations. See Luna v. Bowen, 834 F.2d 161,

165-66 (10th Cir. 1987) (describing factors decision makers should consider when

assessing the credibility of subjective complaints of pain). Moreover, none of

Mr. Sanders’ doctors indicated that he suffered from disabling pain. See Talley v.

Sullivan, 908 F.2d 585, 587 (10th Cir. 1990) (“The medical records must be

consistent with the nonmedical testimony as to the severity of the pain.”). Hence,

the ALJ’s credibility assessment is supported by substantial evidence.

      As for Mr. Sanders’ contention that the ALJ incorrectly assessed his RFC,

we see no indication that any of his limitations were excluded from consideration.

The ALJ acknowledged Mr. Sanders’ allegations of depression and difficulty

concentrating but recognized that he had “no history of ongoing treatment or

inpatient hospitalizations and [wa]s not taking any psychotropic medications.”

Aplt. App., Vol. 2 at 16-17. Consequently, the ALJ properly formulated an RFC

that does not reflect a medically determinable mental impairment. Cf. Andrade v.

Sec’y of Health & Human Servs., 985 F.2d 1045, 1048-49 (10th Cir. 1993)

(requiring ALJ to account for mental impairment when evidence indicated an

impairment that could prevent claimant from working). With regard to

Mr. Sanders’ physical limitations, the ALJ correctly considered those attributed to

Mr. Sanders’ left hand and arm and explicitly restricted him from performing

                                        -6-
more than occasional overhead reaching with that arm. He also found jobs

suitable for Mr. Sanders in light of that restriction. Thus, the contention that the

ALJ found Mr. Sanders capable of performing other work by failing to account

for his limitation is unavailing.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -7-